t c memo united_states tax_court james e griffin and katrina f griffin transferees petitioners v commissioner of internal revenue respondent docket no filed date thomas j brown and hubert r brown for petitioners michael a pesavento for respondent memorandum findings_of_fact and opinion ruwe judge respondent asserts that petitioners as transferees of assets of rodger l fisher are liable for unpaid federal income taxes of mr fisher for the taxable years and in the amount of dollar_figure plus interest as provided by law respondent determined and petitioners concede for the purposes of this proceeding that mr fisher's unpaid and deficiencies and additions to tax are addition_to_tax year deficiency sec_6663 dollar_figure dollar_figure big_number big_number the issue for decision is whether petitioners are liable as the transferees of assets of mr fisher under sec_6901 and if so the amount of such liability findings_of_fact some of the facts have been stipulated and are so found petitioners resided in tallahassee florida at the time they filed their petition petitioners were married to each other throughout the period relevant to this case mrs griffin and mr fisher are sister and brother 1the notice of transferee_liability issued to petitioners on date determined a liability of dollar_figure in an amended answer respondent increased the amount of transferee_liability asserted against petitioners to dollar_figure 2unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure mr fisher's tax_liability mr fisher was employed by the department of general services for the state of florida from through date mr fisher's duties in this capacity included overseeing the contracts between the state of florida and telephone carriers such as at t and southern bell whereby these carriers would pay commissions to the state measured by the use of their services at pay telephones located on state property sometime prior to date mr fisher identified certain pay telephones that were not then covered under any state_agency contract with the carriers in order to receive the commissions generated by these telephones mr fisher created three fictitious entities and gave them names that sounded like legitimate state agencies such as florida transportation- maintenance florida maintenance and repair and florida rehabilitative service when the agency contracts with the carriers were negotiated in date mr fisher caused separate contracts to be entered into between the fictitious entities and the carriers with respect to these telephones during the 8-month period beginning in date and continuing through date mr fisher diverted approximately dollar_figure in commissions that should have been paid to the state of florida the diverted commissions were paid to the three fictitious entities and deposited into five different bank accounts mr fisher began contemplating his scheme well before the first diversion mr fisher began taking action on his plan as early as date when he leased p o box in leon county florida this post office box was listed as the mailing address for several of his fictitious entities and was the address to which many of the diverted commissions were mailed on date mr fisher was found guilty by a jury in leon county florida of grand theft and official misconduct in connection with the diversion of the telephone commissions mr fisher was sentenced to imprisonment for a term of years and ordered to pay restitution in the amount of dollar_figure mr fisher was also indicted on federal charges based on his diversion of telephone commissions in consideration of being allowed to plead guilty to one count of this federal indictment mr fisher agreed to forfeit to the united_states all rights title and interest in a 92-acre parcel of land and a 25-acre parcel of land in order to accomplish this mr fisher secured the signatures of petitioners on a quitclaim_deed dated date which describes these two parcels mr fisher was then 3the florida department of law enforcement was able to recover only dollar_figure out of the approximately dollar_figure diverted by mr fisher sentenced to prison for a term of months to run concurrently with the sentence imposed by the state of florida mr fisher did not report the diverted proceeds on his federal_income_tax returns for and using a bank deposit analysis respondent determined that mr fisher failed to report income from his illegal activities of dollar_figure and dollar_figure for and respectively as previously indicated petitioners do not contest respondent's determination of deficiencies and additions to tax against mr fisher transfers of real_property and mortgage payments mr fisher started planning the diversion of the telephone commissions prior to date on date mr fisher transferred to petitioners by warranty deed his interest in three contiguous parcels of land located pincite apalachee parkway tallahassee florida these parcels consisted of a acre parcel parcel a 92-acre parcel parcel and a 25-acre parcel parcel on the date of these transfers there was only one improvement built on these parcels which consisted of a house constructed in on parcel mr fisher applied for the construction permit for this house and upon its completion he moved into the house and continued to reside therein until his imprisonment in the fair_market_value of the three parcels transferred on date including the house built in was dollar_figure as of that date mr fisher and his former wife alice a fisher originally obtained title to parcel sometime in on date mr and mrs fisher borrowed dollar_figure from north florida national bank this loan was secured_by a mortgage on parcel under the terms of this loan mr and mrs fisher promised to pay dollar_figure per month for years mr and mrs fisher were divorced in the circuit_court for leon county florida issued a final judgment of dissolution of marriage on date as part of this judgment mrs fisher was awarded the house and property located pincite donnesbury way tallahassee florida in which mr and mrs fisher were residing prior to the divorce mr fisher was awarded parcel located pincite apalachee parkway on date mr fisher executed a real_estate mortgage on parcel to secure his indebtedness of dollar_figure to c s family credit inc on date mr fisher executed a mortgage on parcel to secure his indebtedness of dollar_figure to c s family credit inc on date mr fisher 4the 2-acre improved parcel with the house had a fair_market_value of dollar_figure and the remaining two parcels had a fair_market_value of dollar_figure together 5mr and mrs fisher had approximately dollar_figure in equity in this property at the time of their divorce executed a mortgage on parcel to secure an initial advance of dollar_figure from government employees credit_union of florida mr fisher obtained title to parcel on date the record is not clear regarding when mr fisher obtained title to parcel on date mr fisher executed a mortgage on parcel sec_1 and to real_estate financing inc refi to secure a loan in the original amount of dollar_figure the refi mortgage was the only encumbrance against the three parcels as of date the amount of unpaid principal on the refi loan as of date the date the three parcels were transferred to petitioners was dollar_figure subsequent to the transfer to petitioners on date mr fisher continued to reside in the house on parcel and continued to make payments on the refi loan during the 6-month period following the transfer mr fisher paid off the outstanding balance on the refi loan in its entirety the following amounts were paid to refi by mr fisher date amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure petitioners did not pay any consideration for the real_property that mr fisher transferred to them on date or for any of the subsequent loan payments made by mr fisher to refi transfers of cash between date and date mr fisher sent six checks to petitioners which totaled dollar_figure these checks were drawn from the bank accounts into which mr fisher had put diverted telephone commissions of the dollar_figure in checks from mr fisher two checks in the amounts of dollar_figure and dollar_figure were not honored because of insufficient funds in mr fisher's accounts therefore the total amount deposited by petitioners into their joint account was dollar_figure shortly after these checks were deposited into petitioners' account mr fisher directed mrs griffin to return some of the proceeds to him and to his designees the total amount dollar_figure returned by petitioners between date and date was date payee money order no amount rodger fisher t1908127 dollar_figure elizabeth bollema t1908442 dollar_figure 6during this time petitioners were living in the state of arizona lucious little t1908443 dollar_figure sandra clary t1908444 dollar_figure rodger fisher t1908860 dollar_figure total dollar_figure respondent contends that petitioners retained dollar_figure dollar_figure less dollar_figure from the checks received from mr fisher subsequent transfers by petitioners petitioners made the following payments by check or cashier's checks during date payee check no amount roosevelt randolph dollar_figure thomas brown big_number rodger fisher big_number ameritrust co big_number national association thomas brown big_number roosevelt randolph big_number total dollar_figure opinion sec_6901 provides a procedure whereby taxes owed by a transferor may be collected from a transferee commissioner v 7petitioners contend that payments to mr fisher and to others on his behalf should be considered in determining their liability as transferees in their brief petitioners contend that the total amount retransferred to mr fisher and his designees was dollar_figure and refer to the exhibit reflecting the six checks totaling dollar_figure stern 357_us_39 100_tc_180 sec_6901 does not create or define a transferee's liability commissioner v stern supra pincite hagaman v commissioner supra for purposes of this case the existence and extent of a transferee's liability at law or in equity is determined by state law commissioner v stern supra pincite hagaman v commissioner supra pincite thus state law determines the elements of liability and sec_6901 provides the remedy or procedure to be employed by the commissioner as the means of enforcing that liability 305_f2d_664 2d cir affg 35_tc_1148 respondent bears the burden of proving petitioners' liability as transferees sec_6902 rule d respondent calculated the extent of petitioners' transferee_liability by adding the individual values of the property mr fisher conveyed to petitioners as follows value as determined property by respondent real_property located at dollar_figure apalachee parkway less outstanding mortgage mortgage payments made by big_number mr fisher subsequent to including interest checks big_number total dollar_figure 8there are some situations where the existence and extent of transferee_liability is a matter of federal_law see eg sec_6324 and b a transfers of real_property and mortgage payments florida law is applicable to the transfers of the three parcels of land located in tallahassee florida under florida's uniform fraudulent transfer act fufta a transfer is fraudulent as to present and future creditors if the debtor made the transfer with actual intent to hinder delay or defraud any creditor of the debtor fla stat ann sec a west fla stat ann sec west provides in determining actual intent under paragraph a consideration may be given among other factors to whether a the transfer or obligation was to an insider b the debtor retained possession or control of the property transferred after the transfer c the transfer or obligation was disclosed or concealed d before the transfer was made or obligation was incurred the debtor had been sued or threatened with suit e the transfer was of substantially_all the debtor's assets f the debtor absconded g the debtor removed or concealed assets h the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred i the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred j the transfer occurred shortly before or shortly after a substantial debt was incurred k the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor several of these listed factors are present here mr fisher transferred his interests in the disputed parcels of land by warranty deeds on date to his sister and brother-in-law who are insiders for the purposes of fufta see fla stat ann sec west mr fisher retained possession and control of the house that was built in on one of the parcels he continued to live there until his imprisonment in and continued to make payments on the loan which encumbered the propertydollar_figure petitioners paid no consideration in exchange for mr fisher's transfer of the three parcels finally the transfer of the parcels occurred after mr fisher took the first step in his diversion scheme and shortly 9the close relationship of the transferee to the transferor tends to establish a prima facie case of a fraudulent conveyance which must be then met by the taxpayer money v powell so 2d fla dist ct app 10retention of possession of the property after the transfer creates a prima facie presumption of fraud jones v wear so fla before he received the first illegal diversion of telephone commissions and incurred the related tax liabilitiesdollar_figure the above factors support respondent's argument that mr fisher intended to defraud his creditors once respondent establishes the prima facie case of transferee_liability it is incumbent upon petitioners to come forth and present evidence in rebuttal 27_tc_999 affd in part and revd in part 261_f2d_362 6th cir petitioners contend that the three parcels were originally purchased by mr fisher with petitioners' money and that they were always the equitable owners of the three parcels in essence petitioners are arguing for a resulting trustdollar_figure the burden of proving a resulting trust rests with petitioners powell v race so 2d fla the burden of establishing the existence of a resulting trust is a heavy one in foster v thornton so fla the court held that a resulting trust in real_estate 11regardless of when federal taxes are actually assessed taxes are considered as due and owing and constitute a liability no later than the date the tax_return for the particular period is required to be filed 100_tc_180 12a resulting trust arises as a matter of law where property is acquired in the name of one person or entity with consideration provided by others under florida law once a party proves that he paid the purchase_price for a piece of property a presumption arises that it was the parties' intention that the individual holding legal_title was to hold the property in trust for the payor maliski v maliski so 2d fla dist ct app may be proved by parol testimony but such proof must be full and clear evidence to establish a resulting trust must be so clear strong and unequivocal as to remove from the mind of the chancellor every reasonable doubt as to the existence of the trust id quoting geter v simmons so fla when a resulting trust is sought to be established by parol evidence the burden rests upon the person asserting the existence of the trust to remove every reasonable doubt as to its existence by clear strong and unequivocal evidence id quoting brown v brown so fla we find that petitioners have not met their burden of producing such evidence it is undisputed that legal_title to the real_property was held by mr fisher at all times prior to the transfer to petitioners on june dollar_figure however petitioners claim to have advanced dollar_figure in cash for a downpayment on parcel purchased in made mortgage payments on a dollar_figure loan that mr and mrs fisher made in their own names and also to have contributed an undisclosed amount of capital via credit card purchases of supplies and other materials used in the construction of the house built on parcel during these contentions are not supported by any documentation in the record petitioners failed to produce any canceled checks money orders 13mrs fisher's name was on the title of parcel for a short_period of time credit card receipts bank statements or any other documentation which would corroborate their argument petitioners instead rely on their own testimony and that of mr fisher and his former wife alice however this testimony is contradicted by other evidence for example the amount of monthly mortgage payments that petitioners claim to have made to mr fisher do not correspond to the original loan from north florida national bank in petitioners claim to have made monthly payments of dollar_figure for approximately years whereas the north florida national bank loan required monthly payments of dollar_figure for years additionally mr fisher executed several loans secured_by mortgages on the property in each instance mr fisher purported to be the true owner mr fisher also applied for the construction permit which authorized the construction of the house on parcel during finally during mr and mrs fisher's divorce proceedings parcel was treated as marital property and awarded to mr fisher mr fisher's actions were consistent with true ownership petitioners failed to present documentation corroborating their payment for the property petitioners have not presented clear strong and unequivocal evidence of a resulting trust indeed the preponderance_of_the_evidence supports a finding that mr fisher was the owner of the property prior to date the fair_market_value of the property transferred on the date of transfer must be determined to find the extent of transferee_liability 93_tc_475 affd without published opinion 933_f2d_1014 9th cir 22_tc_415 respondent presented the report and testimony of harry j smith who valued the real_property transferred to petitioners at dollar_figure as of date mr smith's valuation of the subject property consists of two components the house built during and parcel upon which the house was built which were valued together at dollar_figure and parcel sec_2 and which were valued together at dollar_figure we find mr smith's valuation persuasivedollar_figure at the time the real_property was transferred to petitioners it was encumbered by a mortgage the balance of the loan secured_by this mortgage was dollar_figure on the date of transfer for purposes of determining petitioners' transferee_liability the fair_market_value of the real_property must be reduced by the outstanding mortgage against the property stokes v commissioner supra therefore we find that the value of the real_estate interest transferred to petitioners on date was dollar_figure dollar_figure less dollar_figure 14petitioners argue that mr smith valued a house built in rather than the house that existed at the time of the transfer we do not find this argument persuasive in valuing the real_property mr smith relied on the property appraiser records for leon county florida which reflect information regarding the house built in 15petitioners did not present any evidence regarding the fair_market_value of the real_property in question during the 6-month period following date mr fisher completely paid off the refi loan secured_by the mortgage the total amount mr fisher paid during this period was dollar_figuredollar_figure as each payment was made by mr fisher on the loan the mortgage lien was correspondingly reduced and petitioners realized a proportionate increase in their equity in the property under fufta a transfer is broadly defined as including every mode direct or indirect absolute or conditional voluntary or involuntary of disposing of or parting with an asset or an interest in an asset and includes payment of money release lease and creation of a lien or other encumbrance fla stat ann sec west each payment made by mr fisher on the loan satisfies the broad definition of a transfer under florida law petitioners did not pay any consideration for the release of this encumbrance based upon our reasoning regarding the transfer of the real_property itself we find that these transfers were made with the same fraudulent intent see supra pp therefore we find that petitioners received transfers with a total value of dollar_figure by way of mr fisher's payment of the refi loan 16the difference between the balance of the unpaid principal of the loan as of date in the amount of dollar_figure and the total amount_paid by mr fisher over the 6-month period following the transfer on date of dollar_figure was due to interest and other charges accruing on the loan b transfers of cash in addition to the fraudulent transfer of real_property and the payments mr fisher made on the loan respondent contends that the dollar_figure retained by petitioners in the circular movement of money for mr fisher also was a fraudulent transfer petitioners failed to provide any substantive argument as to why this transfer was not fraudulent however in their answering brief petitioners for the first time contend that respondent's focus on florida law regarding their liability for these transfers may be misplaced petitioners suggest that arizona law might apply because they resided in the state of arizona when the transfers of cash took place arizona like florida adopted the uniform fraudulent transfer act which was effective during the years in issue see ariz rev stat ann secs to west petitioners have not demonstrated any difference between arizona's version of the uniform fraudulent transfer act and florida's version of the same act further our review of these two statutes reveals no significant differences in their language as applicable to the facts of this case therefore our determination of petitioners' transferee_liability regarding the receipt of cash would be the same under either state's law as with the transfers of the real_property and the payment of the loan there are several factors present in the transfer of cash which demonstrate fraud for purposes of fufta during the period from date through date mr fisher transferred dollar_figure to petitioners for which they paid no consideration fla stat ann sec h west petitioners are insiders for purposes of fufta fla stat ann sec a west in addition mr fisher created several fictitious entities in order to carry out and later conceal the telephone commissions that he diverted from the state of florida mr fisher transferred some of the telephone commissions to petitioners by checks drawn on the accounts opened in the names of these fictitious entities petitioners transferred some of these funds back to mr fisher through the use of money orders payable to mr fisher and to others that he designated these actions are indicative of mr fisher's intent to conceal these assets fla stat ann sec g west finally the transfers of cash occurred shortly before mr fisher incurred a substantial tax_liability fla stat ann sec j west together these factors demonstrate mr fisher's intent to hinder delay or defraud his creditors fla stat ann sec a west c subsequent transfers by petitioners petitioners contend that even if they are held liable as transferees the amount of their liability should be reduced by their payment of credit card bills and attorney's_fees and by the value of the two smaller unimproved parcels which they transferred to the united_states in accordance with mr fisher's plea agreement a transferee may avoid liability for a tax_deficiency under a fraudulent transfer statute by reconveying the property to the transferor under certain conditions 52_tc_727 see also 760_f2d_1129 11th cir affg in part and revg in part tcmemo_1983_397 a transferee may avoid liability as a fraudulent transferee by reconveying or retransferring the property to the transferor prior to the commissioner's taking action to collect from the transferee eyler v commissioner supra pincite a transferee who pays the debts of his transferor however will not be relieved of liability to the extent of the payment unless the debts paid held priority over the tax claimed by the commissionerdollar_figure id petitioners bear the burden of refuting transferee_liability once the commissioner has made a prima facie showing of such liability 35_tc_1148 affd 305_f2d_664 2d cir 17we note that whether a reconveyance to the transferor relieves the transferee of liability is a matter of state law mclellan v commissioner tcmemo_1975_15 the parties have pointed us to no florida or arizona cases which would provide for a contrary result on these facts transfers directly to mr fisher except for the dollar_figure previously allowed by respondent the only retransfer of property that petitioners made directly to mr fisher was the dollar_figure check dated date respondent acted to collect from petitioners when the notice of transferee_liability was issued on date because the dollar_figure payment occurred before date we find that the amount of transferee_liability asserted by respondent should be reduced to the extent of dollar_figure transfers to mr fisher's creditors petitioners contend that the remaining transfers of cash to ameritrust co national association mr randolph and mr brown and the transfer of the two parcels to the united_states 18respondent contends that petitioners and mr fisher conspired to defraud mr fisher's creditors in 18_tc_1159 affd 217_f2d_952 9th cir we noted that in certain cases it is possible that retransfers might be the result of collusion between the parties and made in such manner that it also would be in fraud of creditors despite the fact that mr fisher and petitioners were closely related there is no evidence of collusion on the part of petitioners with regard to the retransfer of dollar_figure on date 19petitioners do not identify the respective relationships of these payees to mr fisher or the purposes of these payments however respondent identified the payees mr randolph and mr brown as mr fisher's attorneys respondent also identified the payee ameritrust co national association as a creditor of mr fisher however there is nothing in the record that would continued were made in mr fisher's behalf however petitioners do not offer any proof or make any argument to show that the debts and fees paid on mr fisher's behalf or that the transfer of the two parcels of land in accordance with mr fisher's plea agreement had priority over his indebtedness to respondent transferee_liability having been established it is incumbent upon petitioners to make such a showing 18_tc_1159 affd 217_f2d_952 9th cir accordingly petitioners' claim that they are relieved of liability by reason of the expenditures made by them on mr fisher's behalf is rejected to the extent petitioners have raised other issues or arguments we have fully examined them and find them to be without merit summarizing our conclusions then we hold that petitioners are liable as transferees for mr fisher's income_tax deficiencies and additions to tax for and to the extent of dollar_figure dollar_figure as determined by respondent less the dollar_figure retransferred to mr fisher plus interest on such amount as provided below continued indicate whether this creditor or any other creditor had priority over respondent d liability for interest where the amount transferred to a transferee is less than the amount of taxes owed by the transferor state law determines the extent to which a transferee is liable for interest accrued prior to the commissioner's demand for payment 37_tc_945 florida gives respondent the right to statutory interest on petitioners' transferee_liability lebeau v commissioner tcmemo_1992_ under florida law prejudgment_interest is allowed in cases involving a liquidated claim town of longboat key v carl e widell son so 2d fla dist ct app mr fisher's unpaid tax_deficiency and addition_to_tax for was dollar_figure which was due and owing no later than date because the value of the assets transferred to petitioners was less than this liability all of respondent's claim against petitioners became liquidated no later than date petitioners' transferee_liability includes accrued interest at the rate prescribed under fla stat ann sec dollar_figure west from date decision will be entered under rule
